Title: Memorandum Books, 1809
From: Jefferson, Thomas
To: 


          1809.
          
            
              Jan.
               2. 
              
              Printer’s carrier .50.
            
            
              
              Lemaire’s accts. Dec. 3. to Dec. 31. 08
            
          
          
            
               
               
              provns. 
              servts.
              ice
              cont.
              total
               
              meat
              buttr.
              eggs
              veget.
               
               
               
               
               
            
            
              Dec. 
              10
              82.02 
               
               
               
              82.02 
               
              343
              30. 
              20.
              7.56 
              43.52 
               ÷ 
              55
               = 
               .79
            
            
              
              17.
              55.51 
               
              18.
              .50 
              74.01 
               
              107
              21 
              8 
              1.87 
              27.755
              ÷
              23
              =
              1.20
            
            
              
              24.
              65.07 
              1. 
               
               
              66.07 
               
              219
              37 
              18.
              3.62 
              32.535
              ÷
              51
              =
               .638
            
            
               
              31.
              97.88 
              16. 
               
               
              113.88 
               
              208
              33½
              63 
              3.78 
              55.88 
              ÷
              38
              =
              1.47
            
            
               
               
              300.48 
              17. 
              18.
              .50 
              335.98 
               
              877
              121½
               109 
              16.83 
               159.69 
              ÷
              167
              =
              1.025 
            
            
              Dec.
               6.
              balance of this date
              281.14 
              
              
              
              
              
              
              
              
              
              
            
            
              Jan.
               4.
              servts. wages to this day 
              122.  
              
              
              
              
              
              
              
              
              
              
            
            
              
              
              
              739.12 
              
              
              
              
              
              
              
              
              
              
            
            
              
              
              by ord. on bk. US.
              500.  
              
              
              
              
              
              
              
              
              
              
            
            
              
              
              balance due
              239.12 
              
              
              
              
              
              
              
              
              
              
            
          
          
            
              
               6. 
              
              Gave Richard Barry ord. on bk. US. for 200.D.
            
            
              
               7. 
              
              Wrote to G. Jefferson and desired him to pay as follows
            
            
              
                 to  Hugh Chisolm 150.D.  on account    Craven Peyton   100. part paimt. of land bot. from James Lewis   remit to Edmd. Bacon 700.to be applied as hereafter directed.950  
            
          
          
            
              
              
              D
              
               
              
            
            
                Drew orders on the bk. US. in favr. 
              John Barnes
              400.
              
              
              on acct.
            
            
              
              Isaac A. Coles
              150.
              
              
              salary
            
            
              
              Bacon for Bishop
              24.
              50
              
              for cloth 
            
            
              
              C. W. Peale
              50.
              
              
              for Th:J. Rand.
            
            
              
              Abr. Benade for Craven Peyton 
              275.
               
              
              for land as above
            
            
              
              
              899.
              50
              
              
            
            
              
              James Mclachlin for shoes
              13.
              75
              
              
            
          
          
            
            
              
               8. 
              
              Pd. Gannin the barber 5.D.
            
            
              
              Wrote to Edmund Bacon to apply the 700.D. ante from G. Jefferson thus
            
            
              
              D now due.   Belt12.Mrs. Lewis80.69Turner for beef86.67Davis for cows & calves30.Jan. 9.Gillam for corn33.3010.Henly Hamner26.barrls. corn @ 9/  39.Murray Pace50.do.@ 9/679.16Shadreck Reynolds 30.do.@ 9/647.50John Spears.121. 15.do.@ 9/6}43.75 do. for4000.℔ fodder@ 3/Bernard Butler4000.@ 3/20.Robert Terril5700.@ 3/28.50500.57John Perry200. 700.57 
            
            
              
               9. 
              
              Inclosed to Genl. Sam. Smith ord. on bk. US. for 200.68 to pay a draught of Peter Kuhn in favr. of Mr. Patterson of Baltimore for Nebioule wine heretofore furnished. 
            
            
              
              Gave Thos. Taylor ord. on bk. US. for 75.D. for filling ice-house.
            
            
              
              Gave Joseph Dougherty ord. on bk. US. for 50.D. on acct.
            
            
              
              Recd. from bk. US. 50.D.
            
            
              
               10. 
              
              Gave Francis Eppes 1.D.
            
            
              
              11.
              
                Paid Jos. Dougherty 39.36 D. to pay the  musical band  20. + Colvin for       constables  4 2 years    Labille  4.18 Monitor    ice  2.05 10.D.   
            
            
              Jan.
               12. 
              
              Pd. stage office bill for transportn. 4.125 D.
            
            
              
               23. 
              
              Through the agency of G. Jefferson & Mr. Venable, I have borrowed 8000.D. of Mrs. Tabb of Amelia, for which I have given my note dated the 26th. inst. to Gibson & Jefferson payable at the bank of Richmd. at 6. months after date, but it is understood that it is to be renewed for another 6. months. I inclosed the note to Gibson & Jefferson to recieve the money, and drew upon them as follows.
            
            
              
                   D    to pay my order in favr. of  John Perry 800.    Hugh Chisolm 157.16 to deposit in the bk. of Richmond forJas. Dinsmore 500.John Nielson500.to remit to Edmund Bacon170.to remit to me5872.848000.  
            
            
              
              Inclosed orders to Perry & Chisolm.
            
            
              
              The remittance to Bacon is for the following purposes
            
            
              
                 to pay.  Johnson Roe 40/ } hauling ice     Anderson Roe 20/    Charles Hutchins 20/ D    Richd. Johnson 40/ 20. John Pace. corn23.75Nichs. Giannini. fodder 11.67to buy. 2 beeves. suppose50.40. bushels seed oats13.333. tons of hay35.3. muttons13.50167.25  
            
            
              
               29. 
              
              Recd. from Gibson & Jefferson an order of the bank Richmd. on the bank of Columbia for 5872.84 D.
            
            
              
               30. 
              
              Inclosed to James Dinsmore an order on the bk. Richmond for the 500.D. above mentd. Jan. 23. also an order in favor of John Neilson for the 500.D. ibidem.
            
            
              
               31. 
              
              Gave checks on the bank of Columbia as follows
            
            
              
                  D     in favr.  John Barnes  4000. to take up one of my notes bk. US.    do. 1500. to take up one do. in bk. Columbia    do. 372.84 to my credit with himself     5872.84   
            
            
              Feb.
               1. 
              
              Charity 1.D. 4. Carrier of Monitor .50.
            
            
              
               6. 
              
              Pd. Gannin. barber 5.D.
            
            
              
              Drew orders on the bank US. as follows
            
            
              
                 in favr.  John Cox. store account  75.84    Theophilus Holt garden seeds 31.36    Henry Ingle. cabinet work 16.11    Dr. Charles Worthington. medical bill     60.75    R. C. Weightman. books & stationary 45.125     229.185   
            
            
            
              
                  Do. in favr.  Govr. Milledge for Savanna newspapers  28.50    Saml. Harrison Smith printg. & newspap. 33.45    Chas. W. Peale. books 6.D. Th:J. Randolph 50. 56. Henry Foxall castings for myself150.465     for G. Divers 69.18219.645Thomas Munro. window glass of public 150.07Charles A. Burnet. plate 39.615John Rea. a bed coverlid 40.50796.965James Melvin, taylor, including 17.D. for newspapers,  to wit Democrat of Boston272.67 
            
            
              
              Lemaire’s acct.
            
          
          
            
              
              provns.
              servts.
              cydr.
              washg.
              stores
              charcl.
              cont.
              total
               
              meat
              buttr.
              eggs
              veget.
               
               
               
               
               
               
               
            
            
              Jan.
               
               
               
               
               
               
               
              
               
               
               
              
               
               
               
              
              
              
              
              
              
              
            
            
              7
              55.89 
               .75
               
               
               
               
               
              56.
              64
               
              163
              23
               
              15
              2.05 
              27
              .945
               ÷ 
              23
               = 
              1.
              215
            
            
              14
              71.68 
              4.
              4.
              28.57
              29.67
               
               .75
              138.
              67
               
              190
              18
               
              19
              4.75 
              35
              .84
              ÷
              41
              =
              .
              87
            
            
              21
              69.24 
              2.25
               
               
               
              3.
               
              74.
              49
               
              229
              37
               
              20
              3.83 
              34
              .62
              ÷
              50
              =
              .
              69
            
            
              28
              48.  
               
               
               
               
               
               
              48.
               
               
              166
              27
               
               9
              4.06 
              24
              
              ÷
              22
              =
              1.
              09
            
            
              Feb.
               
               
               
               
               
               
               
              
               
               
              
              
               
              
              
              
              
              
              
              
              
              
            
            
              4
              83.61 
               
               
              27.21
               
               
               .25
              111.
              07
               
              203
              35
               
              10
              6.03 
              41
              .80
              ÷
               30
              =
              1.
              39
            
            
               
              328.42 
              7.
              4.
              55.78
              29.67
              3
              1.
              428.
              87
               
              951
               140
               
              73
              20.72 
              164
              .205
              ÷
              166
              =
              1. 
              051
            
          
          
            
            
              
              
              
                Jan.  4.  balance of this date 239.12     servants wages to this day       122.      789.99   Feb. 6. by ord. on bk. US. 500.  in favor Lemaire     balance remaing. due 289.99  
            
            
              
               7. 
              
              Gave Jos. Dougherty ord. on bk. US. for 50.D.
            
            
              
               8. 
              
              Gave do ord. on bk. US. 44.41 the balance of his account rendered to this day.
            
            
              
              Pd. for a perpetual Almanac 1.D. charity 1.D.
            
            
              
               9. 
              
              Recd. from bk. US. 50.D.
            
            
              
                Pd.  Dr. Patterson 1.62 }15.87 by the hands of Jos. Dougherty    Edgar Patterson. paper  5.    Gale for Raleigh register 5.25    Ingles. Republican advocate 4. Mr. Gardner for Walpole Observatory10. }15.50 by Mr. ColesRepublican ledger. Wooster. Mr. Stedman5.50  
            
            
              
              Gave charity 2.D.
            
            
              
               10. 
              
              Drew on bk. US. for 50.D. in favr. C. W. Peale & inclosed it to Thos. J. Randolph.
            
            
              
              Inclosed to Baltimore for Spring rye 1.D. gave Francis Eppes .50.
            
            
              
               12. 
              
              Recd. from bk. US. 50.D.
            
            
              
              Inclosed 50.D. to John Neilson.
            
            
              
               16. 
              
              Recd. from bk. US. 25.D.
            
            
              
              Put the same in the hands of Genl. Dearborne to buy 2. kentals of Codfish & a keg of tongues & sounds.
            
            
              
              Charity 2.D.
            
            
              
               20. 
              
              Pd. Polkinhorn sadlery 6.75 Kent cleaning watch 1.50.
            
            
              
              Gave James Mclachlin ord. on bk. US. for 15.D. for shoes. 6. pr.
            
            
              
              Pd. for a print of Mr. Madison 2.D.
            
            
            
              
              Pd. Mr. Van Allen for the Bee (newspaper) to Dec. 08. 4.D. + .25.
            
            
              
               21. 
              
              Recd. from bk. US. 25.D.
            
            
              
               23. 
              
              Inclosed to David Gelston 10.D. to pay 9.08 due him for disbursemts. 
            
            
              Feb.
               24. 
              
              Gave in Charity 5.D.
            
            
              
               25. 
              
              Inclosed 5.D. to Collins & Perkins N. Y. for a book. 
            
            
              
               27. 
              
              Pd. Cooper for a print frame 3.D.
            
            
              
              Pd. Henry Ingle for wire 4.50.
            
            
              Mar.
               2. 
              
              Charity 1.
            
            
              
               3. 
              
              Recd. from bk. US. 50.D.
            
            
              
               9. 
              
              Gave Jerry .50 E. Bacon for road expences 10.D.
            
            
              
               10. 
              
              Recd. from Dr. Elzey 500.D. the price of my chariot sold him.
            
            
              
              Lemaire’s accounts, to wit
            
            
              
                 Feb.  6.  balance as before stated 289.99    11.  amount of this week 59.41    18.  64.85    25.  55.95   Mar.  4.  64.31    10.  81.83 Servts. wages to this day 1¼ month 152.50768.84By ord. on bk. US. in full768.84  
            
            
              
              Pd. Lemaire milk acct. omitted 2.42½.
            
            
              
              Gave in charity 25.D.
            
            
              
              Drew on bank US. as follows
            
            
              
                 in favr. of  J. Barnes 1000. delivd. him by self    I. A. Coles 140. do.    Jos. Milligan 152.93 do. by Joseph    John Cox 22.50 do.    Pet. Lenox 16. do. by self    Levi Lincoln 45. 62    inclosed him    Jones & Howell 273. do.    C. W. Peale 150. do.    Joseph Dougherty     for Ingle for Pechin7.92newspapersMelvin5.himself in full61.3574.27  
            
            
              
              Recd. from the bank cash 466.29.
            
            
              
              Inclosed to Gibson & Jefferson 100.D. 
            
            
              
               11. 
              
              Lodged in bank a warrant for 1148.D. balance due me on my Paris acct. while M. P. there. 
            
            
              
              Inclosed to bank of Fredsbg. 590.D. negro hire for Mrs. Sarah & Miss Mary Dangerfield, for last year.
            
            
              
              Pd. Gannin the barber 6.D.
            
            
              
              Pd. postage .8.
            
            
              
              Geo. town ferrge. &c. 1. pd. for a bridle bit .75 toll-gate .21.
            
            
              
               12. 
              
              R. Fitzhugh’s vales .75.
            
            
              
              Songster’s oats .45 Ewel’s store corn .25.
            
            
              
              
              
                Barnet’s  supper, lodging &c. 2.25.    vales .45.   
            
            
              
              13.
              
            
            
              
              Fauqr. C. H. breakfast &c. 1.75 horshoe .25.
            
            
              Mar.
               14. 
              
              Culpeper C. H. barber .50 supper, lodgg. &c. 4.43.
            
            
              
              Orange C. H. oats .35.
            
            
              
               15. 
              
              Gordon’s dinner, lodging &c. 4.50 whole expences = 17.14.
            
            
              
              Arrived at Monticello.
            
            
            
              
               17. 
              
              Recd. back from E. Bacon 5.D. of the 10.D. ante Mar. 9.
            
            
              
              Pd. Shorter wages & expences back to Washn. 25.D.
            
            
              
              Recd. of Eli Alexander 200.D. on acct. of rent. 
            
            
              
               18. 
              
              Paid the same to Higginbotham viz. 200.D.
            
            
              
              Gave E. Bacon 10.D. to pay 60 galls. cyder from Mr. Terril.
            
            
              
              Paid for Small expences 20.D.
            
            
              
               28. 
              
              Recd. of John H. Craven on acct. of rent 700.D. Balance remaining due to me pr. settlemt. £78–6.
            
            
              
              Pd. Garner repairing clocks 2.D.
            
            
              
               30. 
              
              Recd. of Wm. Brown thro’ Presid. Madison 500.D. to be delivered to Mrs. Trist senr. & delivd. it accordingly. 
            
            
              
              Gave Mr. Divers’s horseler 1.D.
            
            
              
               31. 
              
              Inclosed to John Taggert of Philada. 70.D. for oil and paint.
            
            
              
              Gave to Thos. J. Randolph 50.D. for his expences to Philadelphia, out of which he is to pay 2.D. to J. Taggert whose bill is 72.D. and 6.50 to McMahon for seeds. 
            
            
              
              Pd. Robert Burruss for 52. barls. corn @ 9/9 84.5.
            
            
              
              Paid David Higginbotham 600.D. & gave him an order on J. H. Craven for £78–6 = 261.D. ante Mar. 28.
            
            
              April
               3. 
              
              Horseler at Charlottesville .25.
            
            
              
               7. 
              
              Pd. Mr. Julien for his trip here 75.D. 
            
            
              
              Pd. do. a small acct. of Lemaire’s 3.75.
            
            
              
              Sent Catlett for butter 1.D.
            
            
              
               9. 
              
              Paid for a plough 2.D.
            
            
              
               12. 
              
              Houshold exp. Patsy 2.D. 
            
            
            
              
               15. 
              
              Purchased a beef of    . The 4. quarters weighed 637. ℔ & allowing the average for the 5th. to wit 159¼ makes the whole 796¼ ℔ @ 5d. comes 55.28 of which E. Bacon paid 27.D. out of the monies formerly sent him, & I paid 10.D. so there remains 18.28.
            
            
              
               16. 
              
              Settled with John Nielson, and the balance of 435.75 D. agreed to be due him, & to bear interest from this date.
            
            
              
              Patsy for small exp. 3.D.
            
            
              
               17. 
              
              Settled with James Dinsmore & the balance of 618.40 D. agreed to be due him & to bear interest from this date.
            
            
              
              Pd. Critta on his order 1.25.
            
            
              
               19. 
              
              Inclosed to Prest. Madison a note of the articles he bought on my leaving Washington, amounting to 743.015 to be pd. into the bank US. in Washington to the credit of my note there, which was for 3706.72.
            
            
              
               23. 
              
              Pd. Bowles for fish 2.D. Patsy small exp. 2.
            
            
              
               24. 
              
              Recd. of Geo. Divers the 69.18 paid for him ante Feb. 6.
            
            
              
                29.  
              
               E. Bacon to pay for cotton seed 8.D. returned.
            
            
              
               30. 
              
              Patsy for sm. exp. 4.D.
            
            
              May
               1. 
              
              Pd. Bowles for fish 2.33.
            
            
              
              Pd.    for the beef ante Apr. 15. in full 18.25.
            
            
              
              Pd. J. Kelly his acct. in full 14.19.
            
            
              
              Pd. David Isaacs his acct. in full 3.68. Note these three paiments were sent by the hands of E. Bacon.
            
            
              
               8. 
              
              Pd. Bowles for 6 shads 1.75.
            
            
              
               20. 
              
              Pd. do. for do. 1.50.
            
            
              
               23. 
              
              Gave Isham Lewis an order on D. Higginbotham for 50.D. as a gift to bear his expences back to Tennissee.
            
            
            
              
               25. 
              
              Hhd. exp. 2.75.
            
            
              June
               4. 
              
              Gave for bringing home a pea-hen .25.
            
            
              
               11. 
              
              Hhd. exp. 3.D.
            
            
              
               18. 
              
              Do. 2.D.
            
            
              
               20. 
              
              Recd. of E. Bacon 4.25 nail money.
            
            
              
               26. 
              
              Hhd. exp. 2.19.
            
            
              
               30. 
              
              Sent to Catlett for butter 1.
            
            
              July
               1. 
              
              Mrs. Tabb having notified Mr. Venable that she must recieve her money lent me ante Jan. 23. I have this day signed & sent to G. Jefferson two notes for 4000.D. each, paiable to Abraham B. Venable at the bank of Virga. The dates are to be filled up by him; to be renewed from time to time till paid.
            
            
              
               3. 
              
              Charity 1.D. houshold exp. 4.D.
            
            
              
               16. 
              
              Gave Moses (of Bedford) to pay his ferriage at Lynchburg .625.
            
            
              
              Patsy hhd. exp. 4.D.
            
            
              
               22. 
              
              Recd. of Colo. Monroe through E. Bacon for nails (on acct.) 10.D.
            
            
              
              G. Jefferson informing me that it is believed Mrs. Tabb will suffer the 8000.D. of Jan. 23. to remain 6. months longer, I this day renewed the note for the sd. 8000.D.
            
            
              
              Pd. Nat. Burnley for J. Peyton my post office bill at Milton 10.D.
            
            
              
               28. 
              
              Recd. from E. Bacon 5.25 for nails bought by Barnet.
            
            
              
               30. 
              
              Mrs. R. small exp. 6.D.
            
            
              Aug.
               5. 
              
              Mrs. R. sm. exp. 2.25.
            
            
              
               6. 
              
              Recd. inclosed from Jonathan Shoemaker 490.D. on account of rent for the mill. 
            
            
              
               7. 
              
              Pd. David Higginbotham on acct. 490.D.
            
            
              
              Recd. from E. Bacon 4.D.
            
            
              
               11. 
              
              Chisolm begins to work. 
            
            
            
              
               16. 
              
              Patsy sm. xp. 2.D.
            
            
              
               18. 
              
              Recd. from E. Bacon 2.60 nailmoney.
            
            
              
               20. 
              
              Patsy sm. exp. 2.50.
            
            
              
              Recd. from Jonathan Shoemaker on acct. of rent 300.D.
            
            
              
               21. 
              
              Pd. Dav. Higginbotham (by  Thomas) the 50.D. ante May 23.
            
            
              
               22. 
              
              Remitted to G. Jefferson 100.D.
            
            
              
                 D c    Inclosed to J. Barnes 50.D. to remit  49.055  to Charles W.   Peale balance due him on acct. of Th: J. Randolph.  
            
            
              
               25. 
              
              Gave Davy for expences to Washington 2.D. 
            
            
              
               27. 
              
              Wrote to G. Jefferson to pay 11.40 D. to W. Dawson agent for the fire insurance company, fee on valuan. of my mill. 
            
            
              
              Small exp. 3.75.
            
            
              Sep.
               4. 
              
              Do. 1.75.
            
            
              
              Recd. from E. Bacon nail money from Colo. Monroe 10.D.
            
            
              
               5. 
              
              Pd. Benj. Brown for the fire insurance co. 63.55 being a requisition on the former insurance of Monto. house. 
            
            
              
               6. 
              
              H. Chisolm’s brother begins to work.
            
            
              
               10. 
              
              Patsy small exp. 5.D.
            
            
              Sep.
              11.
              
                Pd.  Beck for bringing up groceries &c.    5.   E. Bacon credits him (for which I answer E. B.) 3.43  amount in full for the whole8.43  
            
            
              
               12. 
              
              Sent Catlett for butter 1.D.
            
            
              
               18. 
              
              Patsy sm. exp. 4.D.
            
            
              
               22. 
              
              Sent to Catlett’s for butter 1.
            
            
              
               24. 
              
              Vales Montpelier 1.D.
            
            
              
              Pd. for finding papers at Mr. Lindsay’s 1.D.
            
            
              
               25. 
              
              Vales at do. 1.25 D. borrowed of Burwell .25.
            
            
              
               29. 
              
              Small exp. 1.D.
            
            
              Oct.
               1. 
              
              Mrs. Randolph small exp. 4.D. repd. Burwell .25.
            
            
              
               2. 
              
              Pd. midwife 2. fees Fanny &  4.D.
            
            
              
               4. 
              
              Catlett for butter 1.D.
            
            
              
               5. 
              
              Charity 1.D.
            
            
              
               7. 
              
              Patsy for Mrs. Watkins for weaving .75.
            
            
            
              
               8. 
              
              Patsy small exp. 1.D.
            
            
              
              9.
              
                My taxes for this year are in  St. Anne’s 59.20    Fredericksville   10.47 Gave order on Gibson & Jefferson for69.67 in favr. of Micajah Woods.  
            
            
              
               10. 
              
              Pd. Ben cleaning sewers .50.
            
            
              
              11.
              
                Borrowed of D. Higginbotham cash   88.D.  also his ord. on Brown & co. 60.148  
            
            
              
              12.
              
                Gave  Th:J. Randolph for his expences to Richmd. 20.D. Mrs. Randolph for small exp. 10.D.      do.do. .80do. for Mrs. Bacon weaving3.204.D. 
            
            
              
               15. 
              
              Carysbrook vales 1.D.
            
            
              
              16.
              
                Clifton   shoeing horse .25.    vales .50.   
            
            
              
              17.
              
            
            
              
               19. 
              
              Eppington vales 1.D.
            
            
              
              Chestfd. C. H. oats .50 Expences 4.D.
            
            
              
              Richmd. pontage .50.
            
            
              
               20. 
              
              Recd. of Presidt. Madison in full, check on Norfolk bank 743.15 D.
            
            
              
               21. 
              
              Delivered to G. Jefferson on acct. the same check for 743.15 D.
            
            
              
              Gave Burwell 5.D. pd. for knives .75.
            
            
              
               22. 
              
              Gave a servt. .25 pd. washing .75.
            
            
              
              Inclosed to D. Higginbotham an ord. on Jefferson & Gibson for 180 D. to repay the 88.D. ante Oct. 11. & in part of 66½ Bar. corn @ 10/. Also returned him his ord. on Brown & co. unused.
            
            
              
              Recd. of Geo. Jefferson 50.D. Repairs Phaeton 4.D.
            
            
              
               23. 
              
              Pd. Moss, at the Swan entertt. 23.16 vales 2.D. pontage .42.
            
            
              
              Springhill. Moody’s. oats .50.
            
            
              
               26. 
              
              Eppington. vales 1.D.
            
            
              
               27. 
              
              Wigwam Mr. Giles’s do. 1.D.
            
            
              
               29. 
              
              Clifton do. .50 Columbia ferriage .50.
            
            
              
               30. 
              
              Carysbrook vales 1.D. guide .25.
            
            
              Nov.
               1. 
              
              Ellen hhd. exp. 2.D.
            
            
              
               2. 
              
              Drew on Gibson & Jefferson for 24.D. in favr. of Dr. Chas. Everett his acct. from 08. Jan. 25. to Nov. 21. 08.
            
            
              
               3. 
              
              Inclosed to John Crookes of N. Y. 10.D. for the Mercantile Advertiser for the year 1808. in full of all demands for that paper. See my letter to him of this date.
            
            
              Nov.
               5. 
              
              Ellen small exp. 1.D.
            
            
              
              Inclosed .50 to Majr. Archer at Powhatan C. H. for oats furnishd. Oct. 17.
            
            
              
               6. 
              
              Pd. int. on Gabr. Lilly’s note to Wm. Brown & co. for negro hire 9/3 & took in note.
            
            
              
              Assumed to Jos. Bishop on the ord. of Wm. McCoy £28–9–6 paiable Jan. 1. in part for corn purchased of him = 94.915.
            
            
              
               7. 
              
              Assumed to Edmd. Bacon on the ord. of Elisha Watkins 17.D. paiable Dec. 25.
            
            
              
               8. 
              
              Enniscorthy vales 1.D.
            
            
              
               9. 
              
              Warren do. 1. ferriage .69.
            
            
              
              Noah Fludd’s oats .50.
            
            
              
               10. 
              
              Henry Fludd’s entt. &c. 2.50.
            
            
              
              Hunter’s breakft. &c. 1.75.
            
            
              
              13.
              
              
                
                  
                    Poplar forest. 
                    chickens &c. 1.
                  
                  
                    
                    do. 1.33.
                  
                  
                    
                    vales 3.D. 
                  
                 
              
            
            
              
              18.
              
            
            
            
              
              19.
              
            
            
              
              Hunter’s oats .37.
            
            
              
               20. 
              
              H. Fludd’s lodging &c. 2.50 Prior’s vales .25.
            
            
              
              
              
                Warren.  ferriage .50.    vales 1.D.   
            
            
              
              21.
              
            
            
              
               23. 
              
              Sent Catlett for butter 1.D.
            
            
              
               25. 
              
              Recd. of Jonathan Shoemaker for rent 70.D.
            
            
              
               26. 
              
              Gave John Pernier to carry him to Washington 10.D. 
            
            
              
               30. 
              
              Ellen small exp. 4.D. Mrs. Kennedy to buy butter 10.D.
            
            
              Dec.
               2. 
              
              Paid Youen Cardin, the millar 25.D. on account. 
            
            
              
               4. 
              
              Lodged 10.D. with Mary to buy butter 10.D.
            
            
              
              Paid Price for 6 geese 2.50 (owe him for 12. Muscovy ducks).
            
            
              
               5. 
              
              Hhd. exp. 2.D.
            
            
              
               6. 
              
              Do. 1.125. 7. Catlett for butter 1.D.
            
            
              
               9. 
              
              Inclosed 10.D. to Reuben Perry on account.
            
            
              
               10. 
              
              Pd. for bringing home one of the wild geese .25.
            
            
              
              Pd. Davy for a coalkiln yielding 30. bush. to the cord 1.50.
            
            
              
               15. 
              
              Gave James Salmon an ord. on Jonathan Shoemaker for 25.D. on account of mason work done here @ 3/ pr. perch.
            
            
              
              Sent Catlett for butter 1.
            
            
              
               16. 
              
              Pd. R. Grady on acct. for coal 3.D.
            
            
              
               17. 
              
              Patsy sm. exp. 2.D.
            
            
              
               19. 
              
              Gave ord. on Gibson & Jefferson for 107.17 in favor of Joseph Brand in paiment of his acct. for lime & hay from 06. Nov. 12 to 09. May 17.
            
            
              
               21. 
              
              Recd. from Jonathan Shoemaker for rent 100.D.
            
            
              
              Pd. for a tin kettle 1.D.
            
            
              
               22. 
              
              Gave Jonathan Brunt in charity 2.D.
            
            
              
              Sent Catlett for butter 1.D.
            
            
              
               25. 
              
              Recd. from Jonathan Shoemaker on acct. of rent 50.D.
            
            
              
              This day  McGehee &  Goodman come into my service as overseers. 
            
            
            
              
              Frederick, Tom Lee, Tom Buck & Nancy, hired negroes begin at £50. the year paiable to Genl. Wm. Chamberlayne.
            
            
              
              All the hired negroes of the Dangerfields are discharged except Tom & Edmund, @ 74. + 70 D. = 144.D. See 1806. July 26.
            
            
              
               28. 
              
              Patsy for Kennedy for butter 1.D. See ante Nov. 30.
            
            
              
              Note about Oct. 2. E. Bacon recd. from Milton Inspectors by ord. of Craven Peyton 50.D. to be credited to him as part of dues from the Warehouse. Bacon pd. the money to Wm. Bacon & George Jones for beef.
            
          
        